Citation Nr: 1508174	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active service from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision, mailed to the Veteran in February 2010, of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned such an initial noncompensable rating. 

The Veteran was scheduled to testify via videoconference before the Board on January 23, 2015. However, the Veteran did not report to the hearing, and has not provided an explanation for his absence. As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At worst, based on VA audiometric test results, the Veteran has Level III hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.21, 4.85, 4.86 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded audiological examinations in order to evaluate his disability in January 2010, July 2012, and February 2013. The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The Veteran, in his September 2012 Substantive Appeal, asserted that the speech recognition tests conducted did not emulate the background noises present in the real world, as it was conducted in an isolated box with earphones. It appears that the Veteran thus disagrees with the testing method in general, and does not assert that the examiner failed to assess the current severity of his bilateral hearing loss. There is no evidence that the examination reports from these examinations are deficient in any manner.

The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14. The evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder. In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson v. West, 12 Vet. App. 119 (1999),

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85. The rating criteria provide for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, and when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. §§ 4.85(c), 4.86. 

In November 2009, the Veteran underwent VA audiological evaluation for the purpose of obtaining hearing aids. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 10, 15, 30, 60, and for the left ear were 5, 15, 55, 70, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 29 for the right ear and 36 for the left ear; and speech recognition ability was 100 percent in the right ear and 96 percent in the left ear. Based on such, the Veteran's hearing impairment was manifested by Level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level I hearing acuity, bilaterally, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In January 2010, the Veteran underwent private audiological examination, conducted on behalf of VA for VA purposes. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 45, 65, and for the left ear were 15, 20, 55, 65, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 39, bilaterally; and speech recognition ability was 80 percent, bilaterally. The examiner reported that the effect of the Veteran's disability on his usual occupation and daily activities is that he has difficulty following quiet conversation, and greater difficulty understanding speech as the room acoustics degrades and the speech is in a noisy background. Based on such, the Veteran's hearing impairment was manifested by Level III hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level III hearing acuity, bilaterally, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In July 2012, the Veteran underwent VA audiological examination. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 15, 20, 45, 55, and for the left ear were 15, 20, 55, 65, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 34 in the right ear and 39 in the left ear; and speech recognition ability was 84 percent, bilaterally. The Veteran denied that his hearing loss impacts his ordinary conditions of daily life, including the ability to work. Based on such, the Veteran's hearing impairment was manifested by Level II hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level II hearing acuity, bilaterally, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In February 2013, the Veteran underwent VA audiological examination. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 15, 15, 45, 60, and for the left ear were 15, 15, 60, 65, measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold was 34 in the right ear and 39 in the left ear; and speech recognition ability was 84 percent in the right ear and 86 percent in the left ear. The Veteran denied that his hearing loss impacts his ordinary conditions of daily life, including the ability to work. Based on such, the Veteran's hearing impairment was manifested by Level II hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, with Level II hearing acuity, bilaterally, the result is a noncompensable evaluation for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100. 
The Veteran's bilateral hearing loss shown does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in the either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86. No examiner certified that use of the speech discrimination test was inappropriate. 38 C.F.R. § 4.85(c). 

The Board is sympathetic to the Veteran's assertion that his bilateral hearing loss disability warrants a higher rating. However, there is no evidence of record demonstrating that the Veteran has shown bilateral hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above. In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999). However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants a noncompensable rating. As the preponderance of the evidence is against the Veteran's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. First, the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability. Then, the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization. Finally, the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss. There is no doubt that the Veteran experiences difficulty and hearing conversations, especially in background noise. His service-connected disability is thus only manifested by such decreased bilateral hearing acuity, the symptom specifically contemplated by the rating criteria and considered by the Board in its decision. The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R. § 3.321; Thun, 572 F.3d 1366. 

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, there is no evidence, and the Veteran has not asserted otherwise, that his bilateral hearing loss renders him unemployable. During the pendency of this appeal, the Veteran filed a claim for a TDIU in October 2012; however, he specifically attributed his unemployability to a hernia-related disability, and not his bilateral hearing loss. Thus, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


